PD-0717-15
                                   PD-0717-15                                 COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
June 12, 2015                                                                 Transmitted 6/12/2015 9:37:29 AM
                                                                               Accepted 6/12/2015 12:52:20 PM
                                                                                                ABEL ACOSTA
                                   PDR No. __________
                                                                                                        CLERK
                          IN THE COURT OF CRIMINAL APPEALS



                                  14-13-00678-CR
                         IN THE COURT OF APPEALS FOR THE
                     FOURTEENTH DISTRICT OF TEXAS AT HOUSTON

                           No. 12-DCR-059441A & 12-DCR-059442
                                 in the 240th Judicial District
                                   Fort Bend County, Texas

                     MOTION FOR EXTENSION OF TIME TO FILE PDR

 COMES NOW, The Petitioner by and through his undersigned counsel and for good cause
 shown hereby requests an extension of 30 days to file the Pro Se Petition for Discretionary
 Review. In support thereof he would show this Honorable Court the following:

    1. The Court of Appeals’ judgement is dated March 17th, 2015.

    2. Motion for en banc reconsideration was filed on April 1st, and denied on April 28th,
       2015 by the Fourteenth Court of Appeals.

    3. The Petitioner was notified of his right to file a pro se PDR via certified mail but to
       this date counsel has no indication from his client as to whether he wishes to take
       advantage of his pro se appellate right.

    4. If the client was moved or due to some delay in the mail beyond his control was not
       able to receive the certified mailing in a timely manner then it would serve the
       interest of justice to extend the time for him to file the PDR with the Court of
       Appeals.

    5. Since the petitioner would be a pro se litigant, liberal relaxation of the timelines
       within the Rules of Appellate Procedure, would serve the interest of justice,
       considering his incarceration.

 FOR THESE REASONS, pursuant to TRAP 4.5 (a) and 68.2 (c) which permits extension of
 time to file the PDR in this court for good cause, the Petitioner respectfully request that this
 Honorable Court grant a 30 day extension in order to file a pro se PDR in the Court of
 Criminal Appeals.
Respectfully submitted,

Patrick F. McCann
Patrick F. McCann
SBN# 00792680
909 Texas Ave, Ste. 205
Houston, Texas 77002
PH: 713.223.3805
eFAX: 281.667.3352




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Motion was
delivered to all counsel of record on the 12th day of June, 2015.

                                                                       Patrick F. McCann
                                                                       Patrick F. McCann


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Motion was
delivered to the pro se party at last known address on the 12th day of June, 2015.

                                                                       Patrick F. McCann
                                                                       Patrick F. McCann